DENY and Opinion Filed May 25, 2021




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00184-CV

   IN RE HOLLMAN COURT SYSTEMS, INC. D/B/A HOLLMAN INC.,
                         Relator

               Original Proceeding from the 95th District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-14703

                        MEMORANDUM OPINION
                    Before Justices Reichek, Nowell, and Smith
                            Opinion by Justice Reichek
      Relator’s March 25, 2021 petition for writ of mandamus challenges the trial

court’s vacatur of a prior interlocutory order issued by a predecessor judge. Relator

asks us to compel the court to rescind the vacatur, or, in the alternative, direct the

court to rule on certain pending motions.

      Entitlement to mandamus relief requires relator to show that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In

re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

After reviewing the petition and record, we conclude that relator has failed to show
an abuse of discretion. Accordingly, we deny mandamus relief. See TEX. R. APP. P.

52.8(a).




                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE

210184F.P05




                                      –2–